Citation Nr: 0923356	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for low back strain.

Entitlement to service connection for gout.  

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to February 
1981.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the RO that 
denied the Veteran's claims.  The Veteran filed a timely 
appeal of these determinations to the Board.  

In September 2008, the Veteran, accompanied by his 
representative, testified before the undersigned Acting 
Veterans Law Judge at the local regional office.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have gout that had its onset 
in service or is due to any event or incident of service.  

2.  Lumbosacral strain is not shown to have had its onset in 
service or for many years thereafter, nor is this condition 
otherwise shown to be due to any event or incident of his 
period of active service. 




CONCLUSIONS OF LAW

1.  The Veteran does not have lumbosacral strain that was 
incurred in or aggravated by service, nor does he have a back 
disability that may be presumed to have had its onset in 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

2.  The Veteran does not have gout that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of a letter dated in December 2003, the Veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The Veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the Veteran's behalf), and provided the basis for the 
decisions regarding the claims.  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all to 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the Veteran on these latter two elements, 
however, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service medical treatment records, a VA 
examination in connection with the Veteran's back claim, the 
Veteran's testimony before the Board, and statements 
submitted by the Veteran and his representative in support of 
the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Veteran seeks service connection for gout and for 
low back strain. 

The Veteran's service medical records indicate that the 
Veteran was seen on at least four occasions in service with 
complaints of back pain.  In July 1972, he was indicated to 
have fallen off of bars and that the Veteran's back muscles 
were noted to be tight.  In June 1975, the Veteran reported 
falling off of a ladder and landing on his back.  He was 
found to have pain localized in the low back and was assessed 
with muscle spasm.  In June and September 1978 the Veteran 
reported complaints of low back pain, in one case after 
moving furniture.  There was tenderness on palpation and 
range of motion was indicated to be impaired.  The physician 
assessed r/o muscle strain.  The Veteran answered "yes" to a 
history of recurrent back pain on a Report of Medical History 
obtained in October 1980.  However, the physician's 
explanation indicated that this was a reference to shoulder 
pain.  A Report of Medical Examination completed at this time 
found that the spine was normal.  The Veteran's service 
records are silent with respect to any complaints of or 
treatment for gout. 

After service, the Veteran's medical records do not indicate 
a diagnosis of gout.  These records note low back pain and 
low back strain, but do not comment on whether any low back 
disability is related to the Veteran's service.

In order to determine whether the Veteran has a low back 
disability that is related to his service, the Veteran was 
afforded a VA examination dated in February 2004.  The 
Veteran's medical history was reviewed, to include the 1975 
in-service treatment record that indicated low back pain and 
diagnosed muscle spasms.  After examination, the Veteran was 
diagnosed with lumbosacral strain.  Regarding whether the 
Veteran's disability is related to his service, the examiner 
stated that "[i]t is this examiner's opinion that [the 
Veteran] had a soft tissue injury in 1975.  This is almost 30 
years past.  It is this examiner's opinion that this was a 
soft tissue injury and he has had periodic pain in his back, 
which is a soft tissue nature.  It is the examiner's opinion 
that it is less likely than not that his current soft tissue 
injuries are not related to his military service and this was 
only a soft tissue injury."  

Based on the foregoing, the Board finds that the claims must 
be denied.  The Veteran's medical records do not indicate a 
diagnosis of gout.  And without a current diagnosis, a claim 
of service connection for any such condition cannot be 
sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In addition, while the Veteran was noted to have had 
complaints of back pain in service, the February 2004 VA 
examiner indicated that his current lumbosacral strain is not 
related to the soft tissue injury in service.  The Board is 
aware of the unfortunate double negative contained in the 
February 2004 opinion.  However, the references to soft 
tissue injury, 30 years passing, and the entirety of the 
opinion clearly shows that the double negative was 
unintentional and that the examiner was trying to state that 
it was less likely than not that the current back disability 
was related to the events in active service.  

The Board finds that the evidence is against service 
connection for lumbosacral strain and gout.  In reaching this 
conclusion, the Board notes that it is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound on these matters by the medical evidence of 
record.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In this regard, the Board notes that the Veteran has not been 
afforded a VA examination in order to address whether the 
Veteran has gout and, if so, whether such disability is 
related to his service.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability 
and service must be competent, and the Veteran is required to 
show some causal connection between his disability and his 
military service.  Wells v. Principi, 326 F.3d 1381, 1338 
(Fed. Cir. 2003).  A disability alone is not enough.  Id.  

In this case, the record does not contain a diagnosis of 
gout, and there is no medical evidence indicating that such 
condition is related to the Veteran's active duty service.  
38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F.3d 
1381 (2003); Charles v. Principi, 16 Vet. App. 375 (2002).  
The Board therefore concludes that further VA examination of 
the Veteran for this disability is not necessary in this 
case.  


ORDER

Service connection for low back strain is denied.

Service connection for gout is denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim of entitlement to service connection 
for PTSD must be remanded for further action.  

In this case, the Board notes that the PTSD claim is based in 
part on sexual harassment that the Veteran reports took place 
in service.  With respect to personal assaults, 38 C.F.R. 
§ 3.304(f)(3) was amended in March 2002, as follows:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
Veteran's service records may corroborate 
the Veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to:  a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
Veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence. 
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  

Here, the RO sent the Veteran a notice letter in connection 
with the claim of service connection for PTSD.  The notice 
letter, however, while mentioning some possible sources of 
information related to assault, did not completely meet the 
criteria of 38 C.F.R. § 3.304(f)(3).  A remand is therefore 
necessary in order to notify the Veteran of the criteria set 
forth in 38 C.F.R. § 3.304(f)(3).  

In addition, with respect to the Veteran's PTSD claim, the 
Board notes that in June 1999, revised regulations concerning 
PTSD were published in the Federal Register reflecting the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. 
§ 3.304(f) was made effective the date of the Cohen decision.  
Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat-related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat Veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

In this case, the Veteran's medical records show that the 
Veteran has been diagnosed with PTSD.  The Veteran testified 
that he was molested by a drill sergeant named Jacobs in 
service and threatened into not reporting the abuse.  He also 
reported that a friend of his was killed while he was serving 
in Germany.  The friend's name was Curtis Hutchinson and the 
Veteran reported that he was crushed by a 1/2 ton truck.  
Finally, the Veteran stated that he rode in a plane with the 
bodies of dead soldiers.  In medical records contained in the 
Veteran's claims file, the Veteran reported that he was not 
exposed to military combat.  

Based on the foregoing, the Veteran should be afforded an 
opportunity to verify his stated in-service stressors.  If, 
after further development, the RO determines that the Veteran 
has a verified stressor, the Veteran should be afforded a VA 
examination in connection with his claim.  

Upon remand, the RO should also update the Veteran's claims 
file with any recent medical records relevant to the 
Veteran's claims.  In this regard, the Board notes that the 
Veteran has received recent treatment at the Dallas VA 
Medical Center.  The RO should attempt to obtain records from 
this facility dated since April 2007.  The Veteran should 
also be afforded an opportunity to submit any recent medical 
records or opinions pertinent to the claim that have not 
already been associated with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim, but he was not provided with adequate notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  

Upon remand therefore, the Veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the Veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the Veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should contact the Veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for PTSD since service.  This should 
include medical and treatment records 
from the Dallas VA Medical Center dated 
since April 2007.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  The RO should advise the Veteran of 
alternative sources of competent evidence 
that would substantiate the claim of 
service connection for PTSD based upon 
in-service personal assault, with 
specific reference to 38 C.F.R. § 
3.304(f)(3).  The RO should specifically 
advise the Veteran of what sort of 
evidence is needed to support his 
assertion of a claimed sexual assault 
resulting in PTSD under 38 C.F.R. § 
3.304(f)(3).  

4.  With respect to the Veteran's PTSD 
claim, the RO should contact the Veteran 
and request that he provide any 
information, including dates, locations, 
names of other persons involved, etc., 
relating to claimed service stressors.  
The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The Veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the Veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.  

The RO must then review the entire claims 
file, including the Veteran's medical 
treatment records and previous statements 
of stressors, and any information 
submitted by other individuals or 
otherwise obtained pursuant to this 
remand, and prepare a summary of all 
claimed stressors.  The RO should also 
confirm the Veteran's unit, MOS, and 
dates during which the Veteran was 
associated with his unit(s).  If adequate 
specific information is obtained with 
respect to the Veteran's stressors, a 
summary of the stressors, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services  Records 
Research Center (JSRRC), formerly the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802.   The 
JSRRC should be requested to provide any 
information that might corroborate the 
Veteran's alleged stressors. If the RO is 
unable to corroborate a stressor, the 
Veteran must be informed of the results 
of the requests for information about the 
stressors.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, if the RO determines that 
the Veteran has a verified stressor, the 
Veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of any 
psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the Veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the Veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

6.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
Veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event any decision 
remains adverse, the Veteran must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


